Citation Nr: 1802538	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-57 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral eye condition, status post-surgery.


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran had active service from December 1948 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA).  The Veteran's case was subsequently transferred to VA's Regional Office (RO) in New York, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran does not currently have a bilateral eye condition.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  The Veteran submitted his claim for service connection as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in January 2017.  Thus, the Veteran was provided with what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

There are very few service treatment records (STRs) contained in the electronic claims file.  In February 2017 the Veteran was asked to submit STRs as his records may have been destroyed in a fire.  In June 2017 the Veteran was notified as to the official finding of unavailability of his STRs.  Specifically, the RO found the Veteran's complete service treatment records were unavailable for review and that any further attempts to obtain such records would be futile.  When service records are missing, there is a heightened duty on the Board to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran has not been afforded an examination for his claimed bilateral eye disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed.Cir. 2003).  As will be discussed below, there is no evidence of current disability of the eyes.  Based on the facts of this case, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Legal Criteria and Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he has a bilateral eye disability related to his active duty service.  

The Board finds that the Veteran's claim fails as Hickson element (1) is not met. 

To this point, the limited STRs in VBMS show a May 1952 report of heterotropia, esotropia, with recession of the left eye muscle.  However, no additional medical records are associated with VBMS, and the Veteran has not indicated that outstanding medical records exist.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has a bilateral eye condition, status post-surgery.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board also notes that the record does not contain any evidence of a bilateral eye condition, status post-surgery, at any point during the appeal.  As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral eye condition, status post-surgery, cannot be granted.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, as there is no bilateral eye condition, status post-surgery, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral eye condition, status post-surgery, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


